SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 8, 2013 CLIFTON SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States 0-50358 34-1983738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1433 Van Houten Avenue, Clifton, New Jersey 07015 (Address of principal executive offices) (Zip Code) (973) 473-2200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 8, 2013, Clifton Savings Bancorp, Inc. (the “Company”) issued a press release announcing its financial results for the quarter and year ended March 31, 2013.A copy of the Company’s press release is attached as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Other Exhibits (d) Exhibits NumberDescription 99.1Press Release dated May 8, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. CLIFTON SAVINGS BANCORP, INC. Date: May 8, 2013 By: /s/John A. Celentano, Jr. John A. Celentano, Jr. Chairman of the Board and Chief Executive Officer
